Braley, J.
The plaintiff, when the defendant acquired title in fee from the lessor on June 15,1921, was in occupation of a portion of the premises under an unacknowledged and unrecorded lease for a term of ten years from June 1,1915. While it contained a covenant against leasing, underletting, or permitting any other person to occupy, or make or suffer any alterations therein unless the consent in writing of the lessor had been first obtained, which had been broken by the plaintiff, the finding, which is uncontested, that before the delivery of the deed, which contains no reference to the lease, the breach had been waived by the lessor, leaves for decision the question, whether the defendant, a purchaser for value, had actual notice of the lease at the time of the conveyance. Toupin v. Peabody, 162 Mass. 473, 477. Winnisimmet Trust, Inc. v. Libby, 232 Mass. 491, 492.
The judge found, that the defendant had actual knowledge, not only of the lease, but also as alleged in the bill that the plaintiff had sublet a portion of the leasehold to Warren and Company. The defendant, who, although present at the trial, did not testify nor introduce evidence, contends that the finding is plainly wrong and the decree should be reversed. Skehill v. Abbott, 184 Mass. 145. But an examination of the evidence, which has been fully reported, leaves no doubt of the correctness of the result. The lessor engaged a real estate broker to sell the property and furnished him with a copy of the plaintiff’s lease which he gave to counsel acting for the defendant in the negotiations preliminary to the sale, as well as information of the subletting, and who also made for his client an examination of the title, and represented him in “passing papers.” It was under these conditions that the negotiations were continued for about four or five months when *203a written agreement was made with the defendant to purchase the property, followed by delivery of the deed about a month later. The knowledge of the defendant’s counsel is under the circumstances the knowledge of the defendant, and, having bought with actual notice, the conclusion must be the same as if the instrument had been recorded in the registry of deeds before the reversion had been conveyed. Ratshesky v. Piscopo, 239 Mass. 180, and cases there cited. Winnisimmet Trust, Inc. v. Libby, supra. The decree should be affirmed with costs of the appeal.

Ordered accordingly.